OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03907 The Empire Tax Free Bond Fund (Exact name of registrant as specified in charter) 546 Fifth Avenue, 7th FloorNew York, New York (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 953-7800 Date of fiscal year end:February 28, 2012 Date of reporting period: August 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE EMPIRE BUILDER TAX FREE BOND FUND SEMI-ANNUAL REPORT AUGUST 31, 2011 (Unaudited) THE EMPIRE BUILDER TAX FREE BOND FUND LETTER TO SHAREHOLDERS Dear Shareholder, We are pleased to present The Empire Builder Tax-Free Bond Fund (the “Fund”) Semi-Annual Report for the period ended August 31, 2011. In our annual report we mentioned three main areas of concern: the stock market, the housing market and unemployment. They are still our main concerns. The stock market has been more volatile in the last few months than it has been in years. From January 1, 2011 through August 31, 2011, the year-to-date performance of the Dow Jones Industrial Average was up 2.1%, the Standard & Poor’s 500 Index was down 1.8% and the Nasdaq Composite was down 2.1%. From January 1, 2011 through August 31, 2011, the Builder class was up 2.58% and the Premier class was up 2.59%. For the six-month period ended August 31, 2011, the Builder class was up 2.22% and the Premier class was up 2.27%. The housing market continues to falter and may remain depressed for some time. Unemployment remains over 9% and it shows no sign of improving in the near future. In addition to these problems we also have to worry about inflation. Because of this we have kept the average life duration of the portfolio lower than normal. Based on the size of the federal deficit, we expect taxes to increase on federal and state levels. If this happens, it will make your investment in the Fund more attractive on a taxable-equivalent basis. We also believe that inflation will eventually increase, which will cause interest rates to rise. We expect this will allow us to pick up additional yield when we reinvest our shorter-term maturities (as of August 31, 2011 the Fund’s average maturity was 2.72 years). We will continue to focus on maintaining a portfolio of high credit quality bonds in the Fund. When the right opportunities present themselves, we will extend the duration of the portfolio cautiously to seek to enhance returns while keeping principal intact. In our opinion, The Empire Builder Tax-Free Bond Fund is well-positioned for the next year. Its no-load structure continues to offer value to the shareholder because there is no charge to purchase shares. Because of the current disparity between municipals and treasuries, we believe it is an excellent time to purchase additional shares of The Empire Builder Tax-Free Bond Fund through our automatic investment program (also known as “dollar cost averaging”*). This program can help shareholders follow a disciplined investment plan. Please call the customer service desk at 1-800-847-5886 for information on how to participate. We look forward to helping you meet your investment needs. Sincerely, Seth M. Glickenhaus President * Dollar cost averaging does not insure a profit and does not protect against loss in declining markets. An investor should consider his or her financial ability to continue making additional investments through periods of low share price levels. 2 THE EMPIRE BUILDER TAX FREE BOND FUND LETTER TO SHAREHOLDERS (Continued) The Fund’s income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. Total return figures include change in share price, reinvestments of dividends and capital gains and do not reflect taxes that a shareholder would pay on Fund distributions (if any) or on the redemption of Fund shares. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information for the most recent month end, please call 1-800-847-5886. For more complete information on The Empire Builder Tax Free Bond Fund, you may request a prospectus by calling 1-800-847-5886. You should consider the Fund’s investment objectives, risk and expenses carefully before you invest. Information about these and other important information is in the Fund’s prospectus which you should read carefully before investing. Not FDIC insured. May lose value. No bank guarantee. 3 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS August 31, 2011 (Unaudited) MUNICIPAL SECURITIES — 98.1% Credit Ratings* Par Value Value New York City and New York City Agencies — 11.7% New York City, General Obligation, Series C, 5.50%, due 08/01/2014, Par Call 02/01/2013 @ 100 Aa2/AA $ $ New York City, General Obligation, Series E-1, 6.25%, due 10/15/2028, Par Call 10/15/2018 @ 100 Aa2/AA New York City, Health and Hospitals Corp., Health System Revenue, Series A, 5.50%, due 02/15/2018, Prerefunded 02/15/2012 @ 100 (AGM) Aaa/AA+ New York City, Housing Development Corp., Multi-Family Housing Revenue, SeriesM, 4.40%, due 05/01/2014, Non-Callable Aa2/AA 4.45%, due 11/01/2014, Non-Callable Aa2/AA 4.60%, due 05/01/2015, Non-Callable Aa2/AA 4.65%, due 11/01/2015, Non-Callable Aa2/AA 6.75%, due 11/01/2033, Par Call 11/01/2018 @ 100 Aa2/AA 1,105,970 Total New York City and New York City Agencies $ 9,526,123 New York State Agencies — 53.1% Dormitory Authority of the State of New York — 43.5% City University System Consolidated Fifth General Resolution, State Supported Debt, Revenue, Series E, 6.125%, due 01/01/2031, Par Call 01/01/2019 @ 100 NR/AA- $ $ Department of Education, State Supported Debt, Revenue, Series A, 5.00%, due 07/01/2018, Par Call 07/01/2016 @ 100 NR/AA- Department of Health, Revenue, Series A, 2.00%, due 07/01/2012, Non-Callable NR/AA- Department of Health, Veterans Home, Revenue, Series A, 2.00%, due 07/01/2012, Non-Callable NR/AA- 5.00%, due 07/01/2013, Non-Callable NR/AA- Hospital for Special Surgery, Non-State Supported Debt, Revenue, 6.00%, due 08/15/2038, Par Call 08/15/2019 @ 100 (FHA) Aa2/AA+ 4 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) MUNICIPAL SECURITIES — 98.1% (Continued) Credit Ratings* Par Value Value New York State Agencies — 53.1% (Continued) Dormitory Authority of the State of New York — 43.5% (Continued) Mental Health Services Facilities Improvement, State Supported Debt, Revenue, Series A, 5.00%, due 02/15/2019, Par Call 02/15/2015 @ 100 (AMBAC) NR/AA- $ $ Mental Health Services Facilities Improvement, State Supported Debt, Revenue, Series F, 6.25%, due 02/15/2031, Par Call 08/15/2018 @ 100 NR/AA- Mount Sinai Hospital, Non-State Supported Debt, Revenue, Series A, 5.00%, due 07/01/2012, Non-Callable A2/A- Municipal Health Facilities Improvement Program, Non-State Supported Debt, Revenue, Subseries 2-1, 5.00%, due 01/15/2018, Non-Callable Aa3/AA- New York and Presbyterian Hospital (The), Series A, 5.25%, due 08/15/2012, Non-Callable (AGM, FHA) Aa3/AA+ New York Medical College, Revenue, 5.25%, due 07/01/2013, Continuously Callable 06/30/2011 @ 100 (NATL-RE) Baa1/BBB New York University, Revenue, Series 2, 5.50%, due 07/01/2018, Par Call 07/01/2011 @ 100 (AMBAC) Aa3/AA- Rochester Institute of Technology, Revenue, Series A, 5.25%, due 07/01/2016, Prerefunded 07/01/2012 @ 100 (AMBAC) A1/NR 5.25%, due 07/01/2017, Prerefunded 07/01/2012 @ 100 (AMBAC) A1/NR School Districts Revenue Bond Financing Program, Revenue, Series D, 5.25%, due 10/01/2023, Par Call 10/01/2012 @ 100 (NATL-RE State Aid Withholding) A2/A+ Skidmore College, Non-State Supported Debt, Revenue, Series A, 3.00%, due 07/01/2012, Non-Callable A1/NR Special Act School Districts Program, Revenue, 6.00%, due 07/01/2019, Continuously Callable 06/30/2012 @ 100 (NATL-RE) Baa1/BBB 5 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) MUNICIPAL SECURITIES — 98.1% (Continued) Credit Ratings* Par Value Value New York State Agencies — 53.1% (Continued) Dormitory Authority of the State of New York — 43.5% (Continued) St. Lawrence-Lewis BOCES Program, Non-State Supported Debt, Revenue, 4.00%, due 08/15/2018, Par Call 08/15/2017 @ 100 (AGM) Aa3/AA+ $ $ 4.125%, due 08/15/2020, Par Call 08/15/2017 @ 100 (AGM) Aa3/AA+ 4.25%, due 08/15/2021, Par Call 08/15/2017 @ 100 (AGM) Aa3/AA+ United Health Services Hospitals, Inc., Non-State Supported Debt, Revenue, 3.00%, due 08/01/2012, Non-Callable (FHA) NR/NR University of Rochester, Non-State Supported Debt, Revenue, Series A-1, 5.00%, due 07/01/2019, Par Call 01/01/2017 @ 100 Aa3/A+ Upstate Community Colleges, Revenue, Series B, 5.25%, due 07/01/2015, Par Call 07/01/2014 @ 100 (NATL-RE, FGIC, TCRS) Aa3/NR 3,504,460 Total Dormitory Authority of the State of New York 35,596,802 Other New York State Agencies — 9.6% New York State Environmental Facilities Corp., United Water New Rochelle, Water Facilities Revenue, Series A, 4.875%, due 09/01/2040, Par Call 09/01/2020 @ 100 Baa1/A- New York State Housing Finance Agency, Revenue, Series A, 2.70%, due 05/01/2012, Non-Callable Aa2/NR 2.00%, due 09/15/2013, Non-Callable NR/AA- 5.00%, due 09/15/2013, Non-Callable NR/AA- New York State Mortgage Agency, Revenue, 43rd Series, 0.55%, due 10/01/2011, Non-Callable Aaa/NR New York State Urban Development Corp., Service Contract Revenue, Series D, 5.00%, due 01/01/2015, Non-Callable NR/AA- 1,135,890 Total Other New York State Agencies 7,860,475 Total New York State Agencies $ 43,457,277 6 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) MUNICIPAL SECURITIES — 98.1% (Continued) Credit Ratings* Par Value Value Other New York State Bonds — 33.3% Albany County, Airport Authority, Revenue, Series A, 2.00%, due 12/15/2011, Non-Callable A3/BBB+ $ $ Albany Housing Authority, Limited Obligation, Revenue, 6.25%, due 10/01/2012, Continuously Callable 10/01/2011 @ 100 Aa3/NR Albany Industrial Development Agency, St. Peter's Hospital Project, Revenue, Series A, 5.00%, due 11/15/2011, Non-Callable Baa2/BBB+ Chili, Public Improvement, General Obligation, 3.00%, due 12/15/2012, Non-Callable Aa3/NR Cobleskill-Richmondville, Central School District, General Obligation, 3.25%, due 01/15/2013, Non-Callable (Assured GTY State Aid Withholding) Aa3/NR Corning, City School District, General Obligation, 5.00%, due 06/15/2012, Non-Callable (AGM State Aid Withholding) Aa3/NR 5.00%, due 06/15/2013, Par Call 06/15/2012 @ 100 (AGM State Aid Withholding) Aa3/NR 5.00%, due 06/15/2014, Par Call 06/15/2012 @ 100 (AGM State Aid Withholding) Aa3/NR Depew, Union Free School District, General Obligation, 5.00%, due 06/01/2012, Non-Callable (AGM State Aid Withholding) Aa3/NR East Rochester Housing Authority, St. John's Health Care Corp. Project, Revenue, Series A, 2.00%, due 10/20/2011, Non-Callable (GNMA) NR/AA+ Erie County, IDA, City School District of Buffalo Project, School Facility Revenue, Series A, 5.75%, due 05/01/2025, Par Call 05/01/2017 @ 100 (AGM) Aa3/AA+ Fayetteville-Manlius, Central School District, General Obligation, 5.00%, due 06/15/2016, Callable 06/15/2012 @ 101 (NATL-RE, FGIC State Aid Withholding) Aa3/NR Freeport, Public Improvement, General Obligation, Series A, 3.00%, due 03/15/2013, Non-Callable (AGM) Aa3/NR Freeport, Public Improvement, General Obligation, Series B, 2.00%, due 06/01/2013, Non-Callable (AGM) Aa3/NR 7 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) MUNICIPAL SECURITIES — 98.1% (Continued) Credit Ratings* Par Value Value Other New York State Bonds — 33.3% (Continued) Greene County, Public Improvement, General Obligation, 3.00%, due 03/15/2013, Non-Callable Aa3/NR $ $ Hempstead Town, Adelphi University Project, Revenue, 3.00%, due 06/01/2013, Non-Callable NR/A Ilion, Central School District, General Obligation, Series B, 5.50%, due 06/15/2015, Callable 06/15/2012 @ 101 (NATL-RE, FGIC State Aid Withholding) A1/NR 5.50%, due 06/15/2016, Callable 06/15/2012 @ 101 (NATL-RE, FGIC State Aid Withholding) A1/NR Long Island Power Authority, Electric System General Revenue, Series A, 6.00%, due 05/01/2033, Par Call 05/01/2019 @ 100 A3/A- Metropolitan Transportation Authority, Transportation Revenue, Series 2008C, 6.50%, due 11/15/2028, Par Call 11/15/2018 @ 100 A2/A Monroe County, General Obligation, Series B, 5.00%, due 03/01/2012, Non-Callable (Assured GTY) Aa3/AA+ Monroe County, Public Improvement, General Obligation, 4.00%, due 06/01/2012, Non-Callable (Assured GTY) Aa3/AA+ Mount Sinai, Union Free School District, General Obligation, 6.20%, due 02/15/2012, Non-Callable (AMBAC State Aid Withholding) Aa3/NR Newburgh, City School District, General Obligation, 2.50%, due 06/15/2013, Non-Callable (AGM State Aid Withholding) Aa3/AA+ Oneida County, IDA, Mohawk Valley Network, Inc., Civic Facility Revenue, Series B, 5.00%, due 01/01/2013, Par Call 01/01/2012 @ 100 (AGM) Aa3/AA+ Rockland County, General Obligation, Series B, 2.00%, due 09/01/2011, Non-Callable A1/BBB+ Roslyn, General Obligation, 2.00%, due 10/01/2011, Non-Callable A2/NR 2.00%, due 10/01/2012, Non-Callable A2/NR Schenectady, Public Improvement, General Obligation, 4.375%, due 05/15/2012, Non-Callable (AGM) NR/AA+ 8 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) MUNICIPAL SECURITIES — 98.1% (Continued) Credit Ratings* Par Value Value Other New York State Bonds — 33.3% (Continued) Southern Cayuga, Central School District, General Obligation, 5.00%, due 05/15/2014, Par Call 05/15/2012 @ 100 (AGM State Aid Withholding) Aa3/NR $ $ Wappingers, Central School District, General Obligation, 5.00%, due 12/15/2012, Non-Callable (AGM State Aid Withholding) Aa3/NR 527,170 Total Other New York State Bonds $
